DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending and examined on the merits.
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DeOliveira et al. (US 2019/0000680).
Re Claims 1 & 6, DeOliveira discloses a tampon (menstrual device 10) comprising:
a tubular sleeve unit (applicator 52, see Fig. 19), including an outer tube (barrel 54) that defines a receiving hole, and a push rod (plunger 56) movably disposed in said receiving hole, said outer tube having a tubular main portion, a head portion (insertion tip end 60) connected to said tubular main portion, and a bottom portion (plunger end 62) opposite to said head section, said head portion having a hemispherical shape and having an exit opening communicating said receiving hole with the outside, and plurality of angularly spaced-apart claw pieces (petals 66) connected to a top periphery of said tubular main portion and surrounding said exit opening, each of said claw pieces having a connecting end connected to said top periphery of said tubular main portion, and a free end opposite to said connecting end, said claw pieces being movable between a closed state, in which said free ends of said claw pieces are close to each other, and an open state, in which said free ends of said claw pieces are moved away from each other ([0120]); and 
a pad body (frame 12) molded ([0060]) from a thermoplastic resin foam material ([0056]) with high compressibility and including a foam absorbent body (the frame 12 itself or absorbent element 19 as shown in Figs. 12B-12D and mentioned in [0091]), an outer film layer (seal layer 28, [0082] “flexible films”) formed on an outer portion of said foam absorbent body, and a pull string (14) connected to said outer film layer (e.g., Fig. 1A), said foam absorbent body and said outer film layer constituting an absorption section of said pad body, said absorption section being removably disposed in said receiving hole of said outer tube, said outer film layer having a plurality of absorption holes ([0088]) communicating said foam absorbent body with the outside, said absorption section being transformable from a compressed state to an expanded state (e.g., [0051]), said absorption section being constrained by said outer tube in the compressed state, and being transformed from the compressed state to the expanded state when pushed by said push rod to move out of said receiving hole via said exit opening (e.g., [0086]), said absorption section having a connecting end portion (distal end 22, Fig. 1) connected to said pull string (Fig. 1A), a top end portion (proximal end 24) opposite to said connecting end portion, and an intermediate portion between said connecting end portion and said top end portion.
DeOliveira does not explicitly disclose that the foam absorbent body and the outer film layer are integrally molded but rather only discloses that the absorbent body/frame is molded ([0060]).  However, explained in the MPEP 2113, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In the instant case, the tampon and pad body have been shown to be the same as that of prior art.  Although the process of production is not “integrally molded” as required in the claim ([0087] of DeOliveira disclose various ways film/seal layer 28 is added to the absorbent body/frame 12 but does not explicitly say that the two are integrally molded), the burden now shifts to the Applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  
Re Claims 2 & 7, DeOliveira also discloses that said outer film layer covers a majority of said foam absorbent body, but not a top portion thereof (see e.g., Figs. 1A and 3B).
Re Claims 3 & 8, DeOliveira also discloses that said absorption section has a conical shape in the expanded state, and has a width that gradually decreases from said top end portion to said connecting end portion (e.g., Figs. 1 & 1A).
Re Claims 4 & 9, DeOliveira also discloses that said absorption section has a cylindrical shape in the expanded state (e.g., Fig. 3A & 3B).
Re Claims 5 & 10, DeOliveira also discloses that the thermoplastic resin foam material is selected from (see e.g., [0056]) at least one of polyurethane, polyethylene, polypropylene, and polyethylene terephthalate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore (US 2019/0201249) discloses a tampon made of a single layer of foam shaped as a polygon.
Yang (US 6,570,055) discloses a tampon that may be formed of absorbent foam, wherein the tampon has an aperture film cover that covers a portion of the tampon.
Blott (WO 01/00115) discloses a tampon formed of crushing a foam to a desired shape and heating at an elevated temperature to set its shape.
Whitehead discloses forming a tampon pledget from a piece of foam, wherein the foam is compressed within an applicator and expands upon exiting the applicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781
18 November 2022